Citation Nr: 1135721	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  03-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the right chest with a retained foreign body, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, currently rated 20 percent disabling on the basis of a torn right medial meniscus and 10 percent disabling on the basis of arthritis.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 1964.  

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In that decision, the RO denied entitlement to increased ratings in excess of 20 percent for residuals of a gunshot wound to the right chest with a retained foreign body and a torn right medial meniscus.

In May 2004, the Board denied entitlement to an increased rating in excess of 20 percent for a torn right medial meniscus, granted a separate 10 percent rating for arthritis of the right knee, and remanded the issue of entitlement to an increased rating for residuals of a gunshot wound to the chest for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In May 2004, the Appeals Management Center (AMC) implemented the Board's grant of a 10 percent rating for right knee arthritis and assigned an effective date of March 1, 2002.

In December 2004, the Court vacated the Board's May 2004 decision with respect to the issue of entitlement to an increased rating for a right knee disability and remanded the case for readjudication in compliance with directives specified in a May 2004 Joint Motion filed by counsel for the Veteran and VA.

In July 2005, August 2007, and July 2009, the Board remanded the increased rating issues for further development.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected residuals of a gunshot wound to the right chest may have worsened since his last VA examination in May 2002.  For example, he reported in a January 2004 statement that his disabilities had become more severe.  Also, a January 2007 VA urgent care note reveals that he reported slightly increased dyspnea on exertion.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected residuals of a gunshot wound to the chest is triggered.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran was afforded a VA examination in July 2011 to determine the current severity of his service-connected right knee disability.  It was noted that there was pain associated with knee range of motion.  However, it was also reported that the Veteran could flex and extend his knee to 100 degrees and 25 degrees, respectively, that extension was additionally limited to 35 degrees following repetitive motion due to weakness, and that there was no additional limitation to flexion on repetitive use.

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the ranges of knee motion pain began, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The evidence reflects that the Veteran retired in May 2010 due to his service-connected right knee disability and that he has been unemployed since that time.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).
Furthermore, in a September 2006 letter the Veteran raised the issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.  This claim has not yet been adjudicated and the issue of entitlement to a TDIU is inextricably intertwined with the unadjudicated service connection claim as well as the increased ratings claims currently on appeal.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should adjudicate the claim for service connection for a left knee disability.  

2.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for a TDIU.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected residuals of a gunshot wound to the right chest with a retained foreign body.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all residuals of the Veteran's gunshot wound to the chest, including, but not limited to, any pulmonary, orthopedic, muscle, and neurological impairment.  

The examiner should note the presence and severity of any signs and symptoms of muscle disability associated with the gunshot wound to the chest, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of any joint impaired due to the residuals of a gunshot wound to the chest should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report the nature and severity of any ankylosis and of any other orthopedic impairment associated with residuals of a gunshot wound to the chest.   

The examiner should specify any nerves affected by the residuals of a gunshot wound to the chest and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the chest, to include whether they cause any limited motion, whether they are poorly nourished with repeated ulceration, scar size, and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a gunshot wound to the right chest with a retained foreign body; a torn right medial meniscus; and arthritis of the right knee) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.   

The examiner should also report whether his or her opinion would change if a left knee disability was considered a service-connected disability.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If, after completion of instructions 1 through 5 above, there is evidence that the Veteran is unemployed and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


